Ladd, J.
The testator, after directing the payment of his debts and funeral expenses, the payment of $1,000 each to his son and daughter, and also $1,000 each to Mrs. Mahnke and Fred Uda, bequeathed to the “German Lutheran Church of Sioux City, Iowa, $2,000; to the St. Vincent’s Hospital of Sioux City, Iowa, $1,000; and to the Old Men’s Home of Sioux City, Iowa, $1,000.” The residue of his estate was left “to the Good Shepherd’s Home of Sioux City, Iowa.”
The petition of the executor disclosed that the entire estate for distribution would not exceed $8,500, and the court found that the testator intended the St. Paul’s Ger*23man Evangelical Lutheran Church, a corporation organized not for pecuniary profit, in naming the “German Lutheran Church.” The court also found that by “Old Men’s Home” decedent meant St. Benedict’s Home for the Aged, and held that neither the bequest to it nor to St. Vincent’s Hospital, nor to the Good Shepherd’s Home was within the prohibition of section 3270 of the Code. That the intention of the testator was as determined is not questioned. The contention is that the bequests were to corporations, and that, as the aggregate of these exceeded one-fourth of the estate, the excess should be distributed to the heirs of the decedent, rather than to the legatees named.
The statute declares that: “No devise or bequest, however, to a corporation organized under the chapter relating to corporations not for pecuniary profit, or to a. foreign corporation of a similar character, shall be valid in excess of one-fourth of the testator’s estate after payment of debts, if a spouse, child or parent survive the testator.” Section 3270, Code.
The parties agreed that the Sisters of St. Benedict of Sioux City, Iowa, was a corporation not for pecuniary profit, that it conducted a hospital commonly known as St. Vincent’s Hospital in Sioux City, and also a home for old people, commonly known as St. Benedict’s Home for the Aged; also, that the Convent of the Good Shepherd was a corporation organized not for pecuniary profit, and that the gift of the residue was intended for it.
As the bequest of the residue was intended for the Convent of the Good Shepherd, and it was a corporation, no argument is essential to indicate the error of the court in holding this bequest not within the provisions of the statute quoted.
*241. Estates of decedents: charitable bequests: statutory limitations. *23Nor do we entertain any doubt as to the error in declaring the bequests to St. Vincent’s Hospital and St. Benedict’s Home for the Aged not within the statute. These names were merely designations of the charitable enter*24prises in which the corporation known as the Sisters of St. Benedict was engaged, not of unincorporated associations, as seems to have been assumed. The corporation conducted them, and nothing in the record indicates that any person or body, corporate or otherwise, save the inmates being cared for, was concerned therein. The names indicated different departments of work in which the benevolences of the corporation were bestowed, and the bequests may be construed as in aid of the corporation for the use of the particular charity specified. Matter of Hallgarten, 2 N. Y. St. Rep. 82; Appeal of Evangelical Ass'n, 35 Pa. 316; Yard's Appeal, 64 Pa. 95; Lennig’s Appeal, 154 Pa. 209, (25 Atl. 1049); 6 Cyc. 936 et seq. Otherwise, the bequest necessarily must fail for want of a beneficiary. In other words, the gifts must be construed as made to a corporation or fail. This is indicated by the circumstance that the corporation only is claiming them.
2. Same: object of statute. The design of the statute quoted is to restrain the power of the testator in giving, thereby preventing him from disregarding the just claims of those with natural expectations on his bounty, through pious or .philanthropic motives. Its purpose is to protect the natural objects of his bounty from imprudent gifts to their neglect. Its aim is to prevent the giving of an undue proportion to charity by will when relatives have, in the opinion of the Legislature, a better claim. But it dices not compel the testator to give his property to his relatives, nor deprive him of the right to give it all to charity during life. Amherst College v. Ritch, 151 N. Y. 282, (45 N. E. 876, 37 L. R. A. 305); Jones v. Habersham, 107 U. S. 174, (2 Sup. Ct. 336, 27 L. Ed. 401); Allen v. Stevens, 161 N. Y. 122, (55 N. E. 568, 575). It may have been recognized by the Legislature that men when approaching death are often beset with difficulties not conducive to the calm balancing of the claims of charity and *25of near relatives. The language of Parker, C. J., in Allen v. Stevens, 161 N. Y. 122, (55 N. E. 568, 575), is pertinent:
It was recognized, perhaps, that in the fear of death, men who have never exhibited a charitable impulse, suddenly awaken to the fact that behind them are lost opportunities for usefulness that in some way ought to be made good; and in order to balance the account, they look about for an opportunity to do good with their money, and find at once a man interested in promoting the fortunes of some religious or charitable institution, who, without hesitation, begins to play, and with a skill acquired by long experience, upon their fears and hopes. Given such a man and such a situation, it was readily conceived that, in his thought of self, the just demands of wife or child or parent might be temporarily lost sight of, and his all devoted to religious or charitable purposes through some of the many societies, associations, and corporations which are to be found on every hand. Hence the design of the framers of the statute was to place a limitation upon -the power of a person, thus moved, to dispose of more than one-half of his property by will to such organization, to the end that he should have *an opportunity to measure the claims of his kindred upon him as to the remaining half, unembarrassed by the importunities of those whose business it is to get money for the societies, associations, or corporations they represent; and this it was thought would be substantially accomplished by an act prohibiting him from giving more than one-half of his property to the societies, associations, and corporations most likely to be considered.
Regardless of the theory of its enactment, the statute must be given effect. No more could be given to two or more corporations than might have been bequeathed to one. Chamberlain v. Chamberlain, 43 N. Y. 424, 440.
We are of opinion that, in adjudging that -the last three bequests in the will were not to corporations organized not for pecuniary profit, the court erred.
The cause is remanded for such orders as may be essential to close the estate. — Reversed.